                  Case 1:20-cv-01207-SAB Document 8 Filed 09/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    LUISA ALVAREZ,                                  Case No. 1:20-cv-01207-SAB

12                    Plaintiff,                      ORDER DIRECTING CLERK OF THE
                                                      COURT TO ISSUE NEW CASE
13           v.                                       DOCUMENTS

14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                      Defendant.
16

17
            On August 25, 2020, Luisa Alvarez (“Plaintiff”) filed this action seeking judicial review
18
     of a final decision of the Commissioner of Social Security (“Commissioner” or “Defendant”)
19
     denying her application for disability benefits pursuant to the Social Security Act. On August
20
     31, 2020, the summons in this action issued. On September 29, 2020, the action was reassigned
21
     to the undersigned.
22
            On April 14, 2020, General Order Number 615 issued staying all Social Security actions
23
     filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of
24
     Appellate Hearings Operations and may resume preparation of a certified copy of the
25
     administrative record. Pursuant to the general order, all cases are stayed upon filing unless
26
     otherwise ordered by the court. The Court finds that it is appropriate to direct service of the
27
     complaint in this action and the stay will go into effect upon service of the complaint.
28


                                                      1
              Case 1:20-cv-01207-SAB Document 8 Filed 09/30/20 Page 2 of 2


 1          Accordingly, the Office of the Clerk is directed to issue new case documents in this

 2 action. Plaintiff shall serve the summons and complaint and is directed to paragraph 1 of the

 3 scheduling order to be issued in this action, which directs that the summons and complaint shall

 4 be served within 20 days of the filing of the complaint. Plaintiff shall promptly file proof of

 5 service with the Court upon completion of service.

 6
     IT IS SO ORDERED.
 7

 8 Dated:     September 29, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
